225 Ga. 273 (1969)
168 S.E.2d 160
HENDERSON
v.
THE STATE.
25128.
Supreme Court of Georgia.
Submitted April 14, 1969.
Decided May 8, 1969.
Beauchamp & Engram, B. Sam Engram, Jr., for appellant.
Robert W. Reynolds, District Attorney, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, Courtney Wilder Stanton, Deputy Assistant Attorney General, for appellee.
ALMAND, Presiding Justice.
Roosevelt Henderson was arrested on January 13, 1969, under a warrant charging him with robbery. On January 16, 1969, the grand jury returned an indictment charging him with robbery by the use of an offensive weapon (a pistol). On the same day, two members *274 of the Albany bar were appointed to represent him. At this time, one of the attorneys moved for a continuance on the ground that their engagement in other cases did not give them time for preparing the instant case for trial. The district attorney suggested to the court that other counsel be appointed. One of appointed counsel then replied that they would be ready for trial.
On the call of the case for trial on January 21, 1969, counsel for the defendant moved the court to continue the case on the grounds: (a) that counsel were not prepared to try the case, and (b) that the defendant had not been given a commitment hearing. This motion was denied, and the defendant was placed on trial.
The jury returned a verdict of guilty and imposed a sentence of six years. Notice of appeal from the conviction and sentence was filed. Error is assigned only on: (a) the denial of the motion for a continuance, and (b) in forcing the defendant to trial without first allowing him the opportunity of having a commitment hearing. Held:
1. The court did not abuse its discretion in refusing to grant the defendant's motion for a continuance.
2. Under prior decisions there is no merit in the defendant's contention that he was denied any of his constitutional rights because he was not given a commitment hearing. Molignaro v. Balkcom, 221 Ga. 150 (1) (143 SE2d 748); Cannon v. Grimes, 223 Ga. 35 (2) (153 SE2d 445).
Judgment affirmed. All the Justices concur.